DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to the amendment, arguments and remarks, filed on 1/4/2021, in which claims 1-7, 9-13 and 18-20 are presented for further examination.
Claims 1, 7, 11 and 18 have been amended.
Claims 14-17 have been withdrawn.
Claim 8 has been cancelled.

Response to Amendments
Applicant’s amendments to [0042], [0049], [0081], [0094] and [0100] of the specification have been accepted.
Applicant’s amendment to claim 7 has been accepted.  The objection to the claim for informalities has been withdrawn.
Applicant’s amendments to claims 1 and 18 have been accepted.  Support was found in at least [0010] and [0086]-[0091] of the specification and originally filed claim 8.
Applicant’s amendment to claim 11 has been accepted.

Response to Arguments
Applicant’s arguments with respect to claims 1-7, 9-13 and 18-20, filed on 1/4/2021, have been fully considered but they are not persuasive.  Accordingly, this action has been made FINAL.

Applicant’s arguments with respect to the rejection of claim(s) 1-13 and 18-20 under 35 U.S.C. 103, see the bottom of page 11 to page 13 of applicant’s remarks, filed on 1/4/2021, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Information Disclosure Statement
The information disclosure statement(s) (IDS), submitted on 9/28/2020, is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7, 9-13 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Molinari et al., US 2017/0011460 A1 (hereinafter “Molinari”) in view of Cervenka et al., US 2020/0167773 A1 (hereinafter “Cervenka”).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 

Claims 1 and 18
Molinari discloses a system for decentralized regulation and hierarchical control of block chain architecture, the system comprising:
a plurality of nodes participating in a block chain network (Molinari, [0066], see the blockchain ledger is stored and maintained on a plurality of computing nodes) comprising at least one regulated chain and regulating chains (Molinari, [0070] and [0071], see that the blockchain ledger deals with transferring securities and facilitating regulatory compliance dealing with securities); and
a controller assigned for managing regulation of the block chain network (Molinari, [0033], see data processing system; and Molinari, [0066], see decentralized architecture implementing the blockchain ledger), the controller comprising at least one memory device with computer-readable program code stored thereon (Molinari, [0033], see memory elements), at least one communication device connected to a network (Molinari, [0034], see network adapters), and at least one processing device (Molinari, [0033], see processor), wherein the at least one processing device is configured to execute the computer-readable program code to:
generate at least one regulatory hyperchain regulating wherein regulating the at least one regulatory hyperchain collectively regulates one or more of data, processes, and health of the at least one regulated chain based on regulatory requirements of the at least one regulated chain (Molinari, [0056], see regulatory and restriction data; Molinari, [0060], see investor compliance information; Molinari, [0061], see investor suitability; Molinari, [0062], see beneficial ownership; and Molinari, [0070] and [0071], see that the blockchain ledger deals with transferring securities and facilitating regulatory compliance dealing with securities; Note: “regulatory hyperchain” is not a term known in the art and applicant has not defined the term in the claim language.  As such, it is being interpreted as nonfunctional descriptive material), wherein each regulating chains of the at least one regulatory hyperchain comprises at least one of a functionality, data (Molinari, [0059], see share amount), and a transaction type corresponding to the at least one regulated chain (Molinari, [0055], see security type data);
broadcast at least a portion of regulatory data from the at least one regulated chain to regulating the at least one regulated chain to the at least one regulatory hyperchain (Molinari, [0064], see each time a security is transferred the information embedded in the data token is updated), wherein the portion of regulatory data from the at least one regulated chain comprises at least one of non-critical meta-data, data hashes, data slices, markers, and identifiers associated with the regulatory data (Molinari, [0064], see each time a security is transferred the information embedded in the data token is updated; Molinari, [0067], see hash value; Molinari, [0055], security type data; Molinari, [0052], see issuer ID; Molinari, [0053], see investor ID; Molinari, [0054], see product ID);
collect and analyze the portion of regulatory data from the at least one regulated chain regulating the at least one regulatory hyperchain (Molinari, [0101] and [0103], see the smart contract analyzing information embedded on the blockchain including regulatory rules and restrictions);
based on analyzing the portion of regulatory data, determine a regulatory action for the at least one regulated chain (Molinari, [0101]-[0103], see confirming/denying the trade based on the analysis performed); and
trigger execution of the regulatory action on the at least one regulated chain (Molinari, [0103], see confirming the trade and storing information used to update and verify the new owner of the security).
On the other hand, Cervenka discloses comprising a plurality of block chains (Cervenka, Abstract and [0012], see main blockchain ledger obtaining information from other blockchain ledgers); and
a plurality of chains (Cervenka, Abstract and [0012], see main blockchain ledger obtaining information from other blockchain ledgers).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate Cervenka’s teachings to Molinari’s system.  A skilled artisan would have been motivated to do so in order to provide redundancy, transparency and data access controls, see Cervenka, Abstract.  In addition, both/all of the references (Molinari and Cervenka) disclose features that are directed to analogous art and they are directed to the same field of endeavor, such as validation of data.  This close relation between/among the references highly suggests an expectation of success.


Claim 2
With respect to claim 2, the combination of Molinari and Cervenka discloses wherein the controller is configured to assign at least one smart contract configured to dynamically control a transfer of regulatory data or actions between the at least one regulated chain and the at least one regulatory hyperchain based on the regulatory requirements associated with the at least one regulated chain (Molinari, [0064]; and Molinari, [0067]).

Claims 3 and 19
With respect to claims 3 and 19, the combination of Molinari and Cervenka discloses wherein the at least one smart contract is a cross-chain smart contract that controls the transfer of data across one or more of the plurality of block chains of the block chain network (Molinari, [0088]; and Cervenka, [0059]-[0061]).

Claim 4
With respect to claim 4, the combination of Molinari and Cervenka discloses wherein a plurality of smart contracts are assigned to a group of the at least one regulated chain and the at least one regulatory hyperchain, wherein each of the plurality of smart contracts are associated with managing a unique regulatory requirement for the group (Molinari, [0056]; Molinari, [0060]; Molinari, [0061]; Molinari, [0081]-[0084]; and Molinari, [0088]).

Claim 5
With respect to claim 5, the combination of Molinari and Cervenka discloses wherein the plurality of block chains of the block chain network form a recursive hierarchy of self-regulating interconnected hyperchains, wherein each of the plurality of block chains participate within the recursive hierarchy as both a regulated chain and a regulating chain for one another (Cervenka, Abstract and [0012]; and Cervenka, [0059]-[0061]).

Claim 6
With respect to claim 6, the combination of Molinari and Cervenka discloses wherein the recursive hierarchy of self-regulating interconnected hyperchains report to a central regulatory authority (Cervenka, Abstract and [0012]; and Cervenka, [0059]-[0061]).

Claim 7
With respect to claim 7, the combination of Molinari and Cervenka discloses wherein broadcasting the portion of regulatory data from the at least one regulated chain to the at least one regulatory hyperchain further comprises anonymizing and transforming the regulatory data prior to broadcasting the regulatory data to the at least one regulatory hyperchain (Molinari, [0088] and also a feature of blockchain).

Claim 9
With respect to claim 9, the combination of Molinari and Cervenka discloses wherein the determined regulatory action is locally resolvable by the at least one regulatory hyperchain, wherein the at least one regulatory hyperchain triggers the execution of the regulatory action on the at least one regulated chain (Molinari, [0101]-[0103]).

Claims 10 and 20
With respect to claims 10 and 20, the combination of Molinari and Cervenka discloses wherein the regulatory action comprises at least one of providing an operation command to the at least one regulated chain, rewriting information on the at least one regulated chain, overwriting a consensus of the at least one regulated chain, and deactivating or removing at least a portion of the at least one regulated chain from the block chain network (Molinari, [0026]).

Claim 11
With respect to claim 11, the combination of Molinari and Cervenka discloses wherein the controller is further configured to:
assign at least one regulatory node to each of the at least one regulatory hyperchain, wherein each of the at least one regulatory node is in communication with a central regulatory authority (Cervenka, [0062]); and
transmit, via the at least one regulatory node, a report from each of the at least one regulatory hyperchain to the central regulatory authority (Cervenka, Abstract and [0012]; and Cervenka, [0059]-[0061]).

Claim 12
wherein the at least one regulatory hyperchain is configured to receive regulation instructions from the central regulatory authority via the at least one regulatory node (Cervenka, Abstract and [0012]; and Cervenka, [0059]-[0061]).




Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 9/28/2020 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.





Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUBERT G CHEUNG whose telephone number is (571) 270-1396.  The examiner can normally be reached on M-R 8:00A-5:00P EST; alt. F 8:00A-4:00P EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571) 270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






Examiner: Hubert Cheung
Date: February 18, 2021
/Hubert Cheung/Assistant Examiner, Art Unit 2152


/NEVEEN ABEL JALIL/Supervisory Patent Examiner, Art Unit 2152